Citation Nr: 1616492	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  14-05 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD) with alcohol abuse and obsessive compulsive disorder (OCD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Attorney Brian D. Hill


ATTORNEY FOR THE BOARD

D. Schechner, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from July 1975 to June 1979.  These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2013 and March 2015 rating decisions by the Houston, Texas RO.  In his February 2014 substantive appeal, the Veteran requested a videoconference Board hearing; in March 2016, he withdrew his hearing request.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the claims on appeal.  See 38 C.F.R. § 3.159.  VA is obligated to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A.  

Regarding the rating for PTSD, the Veteran contends that his symptoms have worsened since he was last examined by VA in December 2014, and that the current rating does not reflect his current PTSD symptoms.  On December 2014 VA examination, he reported that he cannot have any relationship, hates people, does not function, and has difficulty staying indoors.  He stated that he is highly anxious and admitted to suicidal thoughts but indicated that he would not act on them because his mother is living with him.  The examiner opined that the Veteran's psychiatric disability results in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The examiner opined that the Veteran requires increased treatment, noting that his counselor is suggesting inpatient treatment, and that he has thoughts of injuring himself or others but there is no imminent threat.  On February 2016 private psychological evaluation (the report of which was submitted with a waiver of initial RO consideration), the Veteran reported that he does not like himself and believes suicide would be the best answer; he reported that he is not suicidal but he believes he is committing slow suicide by drinking.  Dr. Mangold opined that the diagnosed PTSD, major depressive disorder and OCD have imposed very severe limitations of social and occupational functioning since 2012, to the extent that the Veteran is totally disabled and unable to secure or follow a substantially gainful occupation.  Dr. Mangold opined that considering the frequency, severity and duration of the Veteran's depression, his limited capacity for adjustment and the evidence of a downward spiral beginning at least in 2012, there is abundant evidence that it would be impossible for him to follow a substantially gainful occupation.  

While a new examination is not required simply because of the time which has passed since the last examination, a new examination is appropriate when there is an assertion of an increase in severity since the last examination.  See VAOPGCPREC 11-95 (1995).  Accordingly, a contemporaneous examination is necessary.  The Board notes the Veteran's contention that he is unemployable due to his service connected PTSD.  A medical opinion which more thoroughly addresses the functional limitations of the Veteran's service-connected disability, and includes input regarding his educational background and his overall occupational experience, is needed to decide the TDIU issue.  Friscia v. Brown, 7 Vet. App. 294 (1995).  

Finally, relevant VA evaluation or treatment records may be outstanding.  VA treatment records are constructively of record, and must be secured.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should secure for the record copies of the complete updated (to the present) clinical records of any (and all) VA psychiatric evaluations and/or treatment the Veteran has received.  

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by a psychiatrist or psychologist to ascertain the current severity of his psychiatric disability.  The Veteran's entire record should be reviewed by the examiner in connection with the examination.  The examiner should describe all symptoms of the PTSD (and their impact on occupational and social functions) in detail.  The examiner should specifically note the presence (and frequency/severity) or absence or each symptom listed in the criteria for a 100 schedular rating, as well as any symptoms of similar gravity found that are not listed in the rating criteria.  The examiner should discuss the functional limitations associated with the Veteran's service-connected disability, particularly as they may relate to his ability to function in a work setting, and reflecting consideration of his educational background and occupational experience.

The examiner must include rationale with all opinions.  The examiner is asked to consider and discuss as necessary the December 2014 VA and February 2016 private opinions regarding the impact of the PTSD on the Veteran's employability.  

3.  The AOJ should then review the record, arrange for any further development indicated, and readjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Veteran and his attorney opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




